DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Miller on June 2, 2021.
The application has been amended as follows: 

14.	(currently amended) A system for retiming and recovering a data stream with reduce noise introduction comprising:

a complementary data stream generation unit configured to generate a complementary data stream, the complementary data stream having a logic level transition at each clock cycle in which a 

a transmitter configured to transmit the processed primary data stream; and
a power supply configured to supply current to the signal processing unit, the power supply having stable average current draw due to the primary data stream and the complementary data stream, when considered together, having a logic level transition at every clock cycle. 
19. 	(currently amended) A method for reducing noise on a power supply, in a multi-channel crosspoint switch, due to signal processing comprising: 
receiving a primary data stream, the primary data stream comprising a stream of bits having logical values;
 creating a complementary data stream, the complementary data stream having an opposite transition pattern than the primary data stream such that at clock cycles when the primary data stream has a logic level transition the complementary data stream does not transition, and at clock cycles when the primary data stream does not have a logic level transition, the complementary data stream has a transition;
 processing the primary data stream and the complementary data stream concurrently with a data processing system to reduce noise on a power supply such that the power supply provides current to the data processing system, wherein the reduction of noise occurs in other channels of the multi-channel crosspoint switch.

Allowable Subject Matter
Claims 1-6, 8-10, and 12-21 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to at least teach the limitation(s) indicated as allowable in the previous Office Action dated February 2, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632